DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/02/2021 and 12/10/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 1, 2 and 4 are objected to because of the following informalities:  
Claim(s) 1, 2 and 4 recite terms “the female terminal”, “the male terminal”. The Examiner suggests amending the terms to recite “the female terminals”, “the male terminals” or “each female terminal”, “each male terminal” to restore clarity.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claim 1 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending U.S. Patent Application Number: 17/116001 (US PGPUB 20210213841). Although the claim at issue are not identical, they are not patentably distinct from each other because: Claim 1 of the instant application (17/117293) is a genus and anticipated by species Claim 1 of co-pending application (17/116001) as illustrated in the table below (See MPEP §804.03, § 2131.02: "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)):

17/117293
17/116001
1. An evaluation jig comprising: 
a pair of female terminals connectable to a pair of male terminals of a charging connector; and 
an adjustment member that can adjust contact resistance of the female terminal 





the adjustment member being capable of applying an external force to the female terminal to reduce the female terminal in diameter.
1. An evaluation jig comprising: 
a pair of female terminals connectable to a pair of male terminals of a charging connector; and 
an adjustment member capable of adjusting contact resistance of the female 
the adjustment member including an annular band attached to an outer peripheral surface of the female terminal and formed in an annulus surrounding the female terminal, 10a metal band attached to an outer peripheral surface of the annular band and capable of applying external force to the female terminal to reduce the female terminal in diameter, 

and an adjustment unit capable of adjusting the external force applied by the metal band to the female terminal, 15the annular band being made of an electrically and thermally insulating material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIJIMA et al. (US 20210351539; hereinafter NISHIJIMA) in view of Mark et al. (US 20160270257).
Regarding claim 1, NISHIJIMA teaches in figure(s) 1-14 An evaluation jig comprising: 
a pair of female terminals (abs. - female terminals 72 including female connecting portions 70 to be connected to the male connecting portions 24 in a mating female connector 14; fig. 4, 9, 13-14) connectable to a pair of male terminals (male terminal 22 and male connecting portion 24); and 

    PNG
    media_image1.png
    576
    467
    media_image1.png
    Greyscale

an adjustment member (coil spring 86 biasing force means in fig. 4; clm. 9 - male terminal insertion tube portion is resiliently deformed in a diameter enlarging direction against a biasing force of the biasing means… biasing means of the female terminal is accommodated outside the tubular body of the male connector) that can adjust contact of the female terminal and the male terminal (para. 48-49 :- high contact pressure between the male and female terminals can be realized by excellent workability …a press-contact state can be stably maintained while an insertion force in inserting the male connecting portion into the female connecting portion of the female terminal is advantageously reduced), 
the female terminal being reducible in diameter (para. 47 - the female connecting portion configured by the inner surface of the male terminal insertion tube portion can be pressed into contact with the male connecting portion press-fit into the male terminal insertion tube portion with a large contact pressure), 
the adjustment member being capable of applying an external force to the female terminal to reduce the female terminal in diameter (para. 46 - the male terminal insertion tube portion is resiliently deformed in a diameter enlarging direction against a biasing force of the biasing means and the male connecting portion is allowed to be press-fit into the male terminal insertion tube portion when the male connecting portion is press-fit into the male terminal insertion tube portion, and the biasing means of the female terminal is accommodated outside the tubular body of the male).
NISHIJIMA does not teach explicitly a charging connector; contact resistance.
However, Mark teaches in figure(s) 1-24 a charging connector (para. 5 - a system for rapid charging of rechargeable battery systems para. 48 - conducting members 4 during charging); contact resistance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NISHIJIMA by having a charging connector; contact resistance as taught by Mark in order to utilize known efficiency improvement method in charging application as evidenced by "electrical connector and electrical conductor may be actively cooled with a flow of heat transfer medium flowing substantially along a length of the electrical conductor assembly and through the electrical connector to increase the current capacity of the electrical connection …current carrying capacity of the similarly sized conductors and connectors may be evaluated" (abs., para. 39).

Regarding claim 2, NISHIJIMA teaches in figure(s) 1-14 An evaluation method for a pair of tubular walls surrounding each of the paired male terminals, the evaluation jig including a pair of female terminals connectable to the pair of male terminals and reducible in diameter and an adjustment member capable of applying an external force to each of the paired female terminals to reduce the female terminal in diameter (para. 47 - the female connecting portion configured by the inner surface of the male terminal insertion tube portion can be pressed into contact with the male connecting portion press-fit into the male terminal insertion tube portion with a large contact pressure; fig. 4), the pair of female terminals being connected to the pair of male terminals, the method comprising: 
partially removing each tubular wall of the paired tubular walls (walls of tubular body 44; fig. 7) to form around the male terminal (male terminal 22 and male connecting portion 24) an operating space (abs. - female terminal accommodation gaps 46 formed between the male connecting portions 24 and facing surfaces of the tubular bodies 44, and female terminal accommodation holes 48 open in projecting end surfaces and side surfaces of the tubular bodies 44) allowing an operation to be performed therein via the adjustment member to adjust the external force (para. 46 - the male terminal insertion tube portion is resiliently deformed in a diameter enlarging direction against a biasing force of the biasing means and the male connecting portion is allowed to be press-fit into the male terminal insertion tube portion when the male connecting portion is press-fit into the male terminal insertion tube portion, and the biasing means of the female terminal is accommodated outside the tubular body of the male); 
connecting the pair of female terminals (abs. - female terminals 72 including female connecting portions 70 to be connected to the male connecting portions 24 in a mating female connector 14; fig. 9, 13-14) to the pair of male terminals (22); and 
adjusting the external force in the operating space by the adjustment member (coil spring 86 biasing force means in fig. 4; clm. 9 - male terminal insertion tube portion is resiliently deformed in a diameter enlarging direction against a biasing force of the biasing means… biasing means of the female terminal is accommodated outside the tubular body of the male connector) so that contact resistance between the male terminal and the female terminal falls within a prescribed range (para. 48-49 :- high contact pressure between the male and female terminals can be realized by excellent workability …a press-contact state can be stably maintained while an insertion force in inserting the male connecting portion into the female connecting portion of the female terminal is advantageously reduced).
NISHIJIMA does not teach explicitly contact resistance; evaluating a charging connector in coolability by connecting an evaluation jig to the charging connector, the charging connector including a pair of male terminals coolable with a coolant and in evaluating the charging connector in coolability.
However, Mark teaches in figure(s) 1-24 contact resistance (para. 7 - electrical contacts adapted to selectively connect the first and second electrical connectors; para. 4 -  reduce the resistance of the separable interface of the connector; figs. 15-16); evaluating a charging connector in coolability by connecting an evaluation jig to the charging connector, the charging connector including a pair of male terminals coolable with a coolant and in evaluating the charging connector in coolability (para. 69 - Each mating half 202A and 202B may include one or more connectors 204b disposed therein that are adapted to mate wth a corresponding connector 204b on the opposing mating half. Each housing may include all male, all female, or a mixture of male and female connectors; figure 16; abs. - electrical connector and electrical conductor may be actively cooled wth a flow of heat transfer medium flowng substantially along a length of the electrical conductor; coolant flow vs current in figure 24). 
electrical connector and electrical conductor may be actively cooled with a flow of heat transfer medium flowing substantially along a length of the electrical conductor assembly and through the electrical connector to increase the current capacity of the electrical connection …current carrying capacity of the similarly sized conductors and connectors may be evaluated" (abs., para. 39).

Regarding claim 3, NISHIJIMA teaches in figure(s) 1-14 the evaluation method according to claim 2, wherein in the step of removing, the tubular wall has removed a portion other than a portion (44a, 44b; fig. 7) at which the paired tubular walls face each other.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record do not fairly teach or suggest “wherein the adjustment member includes an annular band that is attached to an outer peripheral surface of the female terminal and formed in an annular shape surrounding the female terminal, a metal band that is attached to an outer peripheral surface of the annular band and can apply a force to the female terminal to reduce the female terminal in diameter, and an adjustment unit that can adjust a force applied by the metal band to clamp the female terminal, the annular band is made of an electrically and thermally insulating material, in the step of connecting, the pair of female terminals is connected to the pair of male terminals in a state with the annular band and the metal band attached to each female terminal, and in the step of adjusting, the force applied by the metal band to clamp the female terminal is adjusted in the operating space” including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868